                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON, DIVISION

JOHN ALLEN JR., ​Individually, and as a
representative of th​e THE ESTATE OF
JOHN ALLEN and LAWTON ALLEN

VS.                                             CIVIL ACTION NO. 4:18-CV-00171
                                                JURY DEMANDED
JUSTIN THOMAS HAYES, individually,
TYLER SALINA, individually and CITY
OF HOUSTON, TEXAS


                                 PROPOSED ORDER



      ​   The Court hereby grants the Motion to Compel.

          City of Houston and Justin Hayes must produce authenticated documents

  referred to in the Motion to Compel at pages 5-11 and exhibits thereto including

  audible authentic unedited videos, dash camera videos, surveillance videos and

  videos, generally and lapel audios of the November 4, 2015 incident as required by

  the Fifth Circuit’s mandate and this Court’s new order by a ​deadline of July 24,

  2020.




                                                                                  1
        Based on City of Houston defying the previous order and mandates the

court further sanctions the City of Houston and Justin Hayes for failing to comply

with this court’s June 16, 2020 order and the Fifth Circuit's mandate and orders the

following:


        Strike the pleadings, motion to dismiss and any amendments.

        Evidence of the contents of and the audible statements of the body, dash

camera video and audio lapel of Officer Tyler Salinas, the court will view in favor

of the plaintiff.


        Evidence of the contents of the unauthenticated body camera, dash camera

video and audio lapel of Justin Hayes the court will view in favor of the plaintiff.


        Evidence of the contents of and the audible statements of the body, dash

camera videos and audio lapel of each officer at the scene: Lopez, Hurman,

Morelli, Baker, the court will view in favor of the plaintiff.


        Award of reasonable, necessary and customary attorney’s fees of $1,200 for

requiring Plaintiff counsel’s preparation of said motion.


       Grants Plaintiff additional twenty-one to thirty days to amend the Complaint

from the date complete initial disclosures are received.




                                                                                       2
       Failure to comply with this order will render a final judgment with prejudice

as to liability in favor of Plaintiff.


              nd exhibits thereto

                                         ________________________
                                         Judge Presiding




                                                                                  3
